Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.
 
Response to Arguments
	Applicants arguments and amendments, filed on 8/5/22, have been fully considered.  As stated in the Examiner interview summary, Applicants had incorporated the embodiment that variable RA1 is a group of formula –(A1)o-(A2)p-(A3)q-(A4)r-R20 where variable o is equal to 1.  This amendment overcomes the prior art rejections made in the final rejection of 6/27/22.  Additionally, the 112(b) and 112(d) rejections have been withdrawn in light of Applicants amendments.  Further search has led to a new prior art rejection, which is described below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 10-16 depend from canceled claim 9, rendering these claims indefinite.  For purposes of further examination, claims 10-16 will be interpreted as being dependent from claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benati et al. (J. Org. Chem. 2000, 65, 8669-8674).
Claim 1: Compound 11a of Benati et al. anticipates formula (1b) of claim 1 with variables B1 through B8 equal to hydrogen, variable X equal to S, and variable RA1 equal to a group satisfying –(A1)o-(A2)p-(A3)q-(A4)r-R20 where variable o is equal to 1, variable A1 is equal to phenylene, variables p, q, and r are equal to zero, and variable R20 is equal to hydrogen.
Claim 2: Variable A1 in compound 11a anticipates the 7th structure of claim 2.
Claim 3: Variable R20 in compound 11a is equal to H, which anticipates claim 3.
Claim 4: Variables R1 and R3-R8 in compound 11a are equal to H, which anticipates claim 4. 
Claim 6: One of variables RA1 and R1-R8 in compound 11a is equal to –(A1)o-(A2)p-(A3)q-(A4)r-R20, which anticipates claim 6.
Claims 10 and 11: Variable A1 in compound 11a is equal to phenylene, thereby anticipates claims 10 and 11.

Allowable Subject Matter
Claims 17-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Benati et al. does not teach or suggest employing the compounds taught therein in an organic electroluminescent device, which is required for claims 17-33.  Once Applicants overcome the 112(b) rejection, claims 12-16 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicants is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766